DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claim 11 is amended and field on 6/13/2022.
Specification was amended and field on 6/13/2022.
The amendment to specification overcome the specification objection in the action mailed on 3/7/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 10,503,873B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
 Claim 1 recites the limitation  ( claim 1) a system comprising: a housing ( claim 1) having a medication port (claim 1), a first identification sensor ( claim 1), a second sensor (claim1). Also, limitation of claim 2 (claim 2 of the patent), claim 3 ( claim 3), claim 4 (claim 4), claim 5 ( claim 5), claim 6 ( claim 6), claim 7 ( claim 7), claim 8 ( claim 8) , claim 9 (claim 9), claim 10 ( claim 10) claim 11( claim 11) claim 12 ( claim 12), claim 13 ( claim 13), claim 14 ( claim 14), claim 15 wherein the information detected by the second sensor characterizes an environmental factor associated with the patient ( claim 1) and Claim 16 recites wherein the information characterizing an environmental factor associated with the patient ( claim 1) includes at least one of a room number for the patient, a temperature of the room for the patient, a time, a care transition status, a time of admission of the patient, a time of last bed sheet change for the patient ( claim 1), claim 17 ( claim 15), claim 18 (claim 16).
  This is non-statutory double obviousness type double patenting. The differences between the patent’s claim 1 and claim 16, that claim 1 of the patent has a transmitter and an on-off switch which are used with sensors to transmit the data/ information.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-14, 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by De La Huerga et al. (US. 20020038392A1) (“Huerga”).
Re claim 1, Huerga discloses a system (Figs. 16, abstract) comprising: a housing (housing includes 100, 150a/150b and 162a) having a medication port (port of 150) configured to be fluidically coupled to a fluid outlet of a manually administrable medication container (146 bag with outlet 143, 145, ¶0144) comprising medication for administration to a patient ( abstract,  ¶0004); a first identification sensor (reader 122, ¶0246 disposed within the housing to generate identification information indicative of contents of the medication container when the fluid outlet of the medication container is fluidically coupled or is being fluidically coupled to the medication port ( ¶0220, Fig. 16); and a second sensor (sensor 128, ¶0168, if the bag is linked or 160 reader, ¶0176) disposed within the housing (Fig. 16, Fig. 17) to detect information from a source other than the medication container that is associated with the administration of the contents of the medication container (¶0168, wherein the bag is linked to the pump).  
Re claim 2, Huerga discloses wherein at least one of the first identification sensor and the second sensor comprises: a near field communication (NFC) sensor or a proximity sensor (¶0153, proximate tag).  
Re claim 3, Huerga discloses wherein the second sensor further detects information on the medication container that is associated with the administration of the contents of the medication container (¶0220).  
Re claim 4, Huerga discloses wherein the information detected by the first identification sensor and/or the second sensor comprises one or more of: a one-dimensional barcode, a two dimensional barcode, symbolic information, an image, magnetic media, a near field communication (NFC) tag, biometric data, RFID encoded information (¶0148, ¶0177).  
Re claim 5, Huerga discloses wherein the information detected by the first identification sensor and/or the second sensor characterizes one or more of the patient, demographics associated with the patient, a medical record for the patient, a picture of the patient, a video associated with the patient, a biometric patient identifier (ID), a medical record number, physical characteristics of the patient, allergies of the patient, contraindications, and BROSELOW color (¶0153, ID RFID, ¶0154).  
Re claim 6, Huerga discloses wherein the information detected by the second sensor characterizes a patient sample (¶0168-¶0169, ¶0220).  
Re claim 7, Huerga discloses wherein the information detected by the second sensor characterizes a medical device (¶00171).  
Re claim 8, Huerga discloses wherein the medical device is selected from a group consisting of: an intravenous (IV) pump, an EKG monitor, a defibrillator, a pulse oximeter, and a blood pressure monitor (¶0171, IV pump).  
Re claim 9, Huerga discloses wherein the information detected by the second sensor characterizes a diagnostic test or treatment result for the patient (¶0171, information of the control means the treatment information such as rate).   
Re claim 10, Huerga discloses wherein the diagnostic test or treatment result are selected from a group consisting of: lab values, radiological images, radiological reports, vital sign trends, EKG strip, and clinical reports (¶0154, record ).   
Re claim 11, Huerga discloses wherein the information detected by the second sensor is selected from the group consisting of a picture of a caregiver associated with the patient a video of a caregiver associated with the patient, an identification code associated with a caregiver associated with the patient, a password associated with a caregiver associated with the patient, an identification of a caregiver associated with the patient, a name of a caregiver associated with the patient, an affiliation of a caregiver associated with the patient, a responsible clinician associated with a caregiver associated with the patient, and a decision-making authority associated with a caregiver associated with the patient (¶0110, caregiver information wherein sensor 160 read the tag 200).     
Re claim 12, Huerga discloses wherein the information detected by the second sensor characterizes one or more of: a person accompanying the patient, a relationship of the person to patient, a companion, a picture of the person, a fingerprint of the person, an affiliation of the patient, a religion of the patient, contact information for the patient, breast milk information associated with the patient, organ donation information for the patient, medical directives associated with the patient, and caregiving instructions associated with the patient (¶0164, name of the patient is contact information for the patient).     
 Re claim 13, Huerga discloses wherein the information detected by the second sensor includes at least one of a prescription number, a patient identifier, a formulation, an expiration date, an administration instruction, a precautionary instruction, contraindications, medication reconciliation information, a pharmacy identifier, and a preparer identifier (¶0124 such as ID). 
Re claim 14, Huerga discloses wherein the information detected by the second sensor includes at least one of a medication administration order, a lab order, a diagnostic testing order, a radiological order, a treatment order, and a therapy order (¶0134, patient treatment).  
Re claim 17, Huerga discloses wherein the information detected by the second sensor characterizes one or more of: medication type, medication concentration, medication expiration date, medication NDC, and RxNorm code (¶034, medication treatment).  
Re claim 18, Huerga discloses wherein the medication container is selected from a group consisting of: syringes, vials, fluid bags, ampoules, blood bags, IV tubing sets, medication patches, and auto-injection devices (bag, Fig.16).  
Re claim 19, Huerga discloses a system (abstract, Fig. 16) comprising: a housing ( housing includes 100, 150a/150b and 162a) having a medication port (port of 150) configured to be fluidically coupled to a fluid outlet of a manually administrable medication container ( 146, with outlet 143, 145, ¶0144) having identification information on one or more of a first portion and a second portion and comprising medication for administration to a patient (Fig. 16); a first sensor (reader 122, ¶01246) disposed within the housing to generate data derived from the identification information on a first portion of a medication container coupled to the medication port (¶0246); and a second sensor (128, ¶0168 or 160, ¶0176) disposed within the housing (Fig. 16) to generate data derived from the identification information on a second portion of the medication container coupled to the medication port (¶0168).    
Re claim 20, Huerga discloses wherein the first sensor generates the data when the fluid outlet of the medication container is fluidically coupled or is being fluidically coupled to the medication port (¶0153).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783